Citation Nr: 0424640	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  00-07 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis 
of multiple joints, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to 
February 1954, and from April 1955 to January 1956.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans' Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
rheumatoid arthritis of multiple joints, currently evaluated 
as 40 percent disabling.  The veteran filed a notice of 
disagreement (NOD) in August 1999.  The statement of the case 
(SOC) was issued in February 2000.  The substantive appeal 
(VA Form 9) was received by VA in March 2000.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran's rheumatoid arthritis of multiple joints is more 
severe than the current evaluation reflects.  The veteran 
maintains that his condition has increased in severity and 
that it warrants in excess of a 40 percent evaluation.  The 
veteran was scheduled for a VA examination in January 2003, 
in an effort to determine the current level of disability 
caused by his service-connected disorder.  The veteran 
notified the RO that he would not be available for the 
examination as he would be out of town.  Failure to report 
for any scheduled examination without good cause may result 
in the denial of a claim.  See 38 C.F.R. § 3.655 (2003).  It 
does not appear that the veteran was afforded another VA 
examination in connection with this claim.  Since he notified 
VA of his inability to report for the examination, and he 
asserts that his disability has increased in severity, he 
should be afforded the opportunity to report for an 
examination to ensure that evaluation of the disability is a 
fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  Ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed with respect to the 
claim for an increase for rheumatoid 
arthritis of multiple joints.  

2.  All VA outpatient records regarding 
the veteran's rheumatoid arthritis 
treatment from July 2003 to the present 
should be obtained and associated with 
the claims folder.  

3.  When the above development has been 
accomplished and any available evidence 
has been obtained, schedule the veteran 
for an appropriate VA examination to 
assess the severity of his service-
connected rheumatoid arthritis of 
multiple joints.  The claims folder and a 
copy of this remand are to be made 
available to the examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  

All necessary testing should be done, to 
include range of motion studies (in 
degrees).  As to any joint effected by 
rheumatoid arthritis, the examiner should 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  The 
examiner should express an opinion as to 
whether pain significantly limits 
functional ability during any flare-ups 
or when the joints affected by rheumatoid 
arthritis are used repeatedly over a 
period of time.  This determination also 
should be portrayed, if feasible, in 
terms of the degree of additional range 
of motion loss due to pain on use during 
flare-ups.  If the veteran's joint 
findings are considered unrelated to 
rheumatoid arthritis, that should be made 
clear.  

The examiner should also indicate whether 
the veteran has anemia.  Likewise, the 
veteran's weight loss should be noted and 
an opinion should be provided as to 
whether it is at least as likely as not 
that the veteran's anemia, if any, and 
his weight loss are related to his 
rheumatoid arthritis or if either are 
related to any other medical diseases.  A 
rationale should be provided for any 
opinion rendered.  

4.  Then, after ensuring the VA 
examination report is complete, 
readjudicate the claim.  If the benefit 
sought on appeal is not granted, he and 
his representative should be provided 
with an appropriate Supplemental 
Statement of the Case.  Provide an 
appropriate period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until he is notified by 
the RO.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  The veteran's cooperation in VA's 
efforts, including reporting for any scheduled VA 
examination, is needed.  The veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




